Dismissed and Memorandum Opinion filed March 30, 2006








Dismissed and Memorandum Opinion filed March 30, 2006.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01231-CV
____________
 
CHRISTINE E. REULE, Appellant
 
V.
 
SHERWOOD
VALLEY I COUNCIL OF CO-OWNERS, INC., 
WAYNE
MURRAY, PROPERTY MASTERS, INC., JACK KENNEY, 
AND
COLONY INSURANCE COMPANY, Appellees
 

 
On
Appeal from the 189th District Court
Harris
County, Texas
Trial
Court Cause No. 04-25396
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from an order of dismissal for want of
prosecution signed September 27, 2005. 
Appellant filed a notice of appeal on October 27, 2005.  Appellant has not paid the appellate filing
fee of $125.00.  See Tex. R. App. P. 5.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On January 11, 2006, appellant filed a motion to proceed in
forma pauperis in this court.  A
party who cannot pay the costs of appeal may proceed without advance payment of
costs if she files a proper affidavit of indigence in compliance with the
appellate rules in the trial court with or before the notice of appeal, and
the affidavit is not successfully contested. 
See Tex. R. App. P. 20.1.  Appellant did not demonstrate that she
complied with the Texas Rules of Appellate Procedure for proceeding without
advance payment of costs on appeal. 
Accordingly, on February 16, 2006, the court denied the motion and
ordered appellant to pay the appellate filing fee in the amount of $125.00 and
to provide this court with proof of payment for preparation of the clerk=s record on or before March 1,
2006.  The court notified appellant that
failure to comply with its order would result in dismissal of the appeal.  See Tex.
R. App. P. 42.3(c).  Appellant did
not respond timely.  On March 13, 2006,
appellant filed a motion for reconsideration of the ruling on her motion to
proceed in forma pauperis. 
Appellant did not comply with the procedures set forth in Texas Rule of
Appellate Procedure 20 for proceeding without payment of costs on appeal.  Therefore, we denied the motion.
To date, appellant has not complied with this court=s February 16, 2006, order.  Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 30, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman.